Case 1:20-cv-22162-JEM Document 14 Entered on FLSD Docket 09/02/2020 Page 1 of 1


                             UNITED STATES DISTRICT COURT FOR THE
                                 SOUTHERN DISTRICT OF FLORIDA
                                           Miami Division
                       Case Number: 20-22162-CIV-MARTINEZ-OTAZO-REYES

  JULIO LEE HERNANDEZ,

          Plaintiff,

  vs.

  GALENOS MEDICAL CENTER CORP., and
  MARIA C. ELROY,

        Defendants.
  _____________________________________/

                         NOTICE OF COURT PRACTICES IN FLSA CASES
          THIS CAUSE came before the Court upon a sua sponte examination of the record. The
  Court notes that this is a Fair Labor Standards Act case, in which Plaintiff seeks unpaid wages. In
  order to assist the Court in the management of the case, the parties are ORDERED to comply with
  the following procedures:
          1.      Plaintiff shall file a statement of claim setting forth the amount of alleged unpaid
  wages, the calculation of such wages, and the nature of the wages (e.g. overtime or regular) within
  twenty (20) days from the date below. Plaintiff shall promptly serve a copy of this notice and the
  statement on each Defendant’s counsel when counsel for a Defendant first appears in the case or
  at the time of filing if a Defendant’s counsel has already appeared in the case.
          2.      Each Defendant shall file a response within fifteen (15) days of receiving service
  of Plaintiff=s statement, setting forth in detail any defenses to Plaintiff’s claims.
          3.      Failure to comply with ANY of these procedures may result in the imposition of
  appropriate sanctions, including but not limited to, the dismissal of this action or entry of default.
          DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of September, 2020.


                                                          _____________________________________
                                                          JOSE E. MARTINEZ
                                                          UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record
